DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Inventions I. Claims 1-21, 25, and 27 drawn to transmission phase information on the carrier signals; a frequency analyzer for analyzing the reception signal to acquire reception phase information on the first carrier signal, the second carrier signal and the third carrier signal; forming a first combined piece of phase information from the reception phase information from a first pair of carrier signals and for forming a second combined piece of phase information from the reception phase information from a second pair of carrier signals, carrier signals differing, and delay information from the first combined piece of phase information respectively (H04B3/462 OR H04W56/0045).cpc. 
Inventions II. Claims 22-24, 26, and 28 drawn feeding the measurement signal, generate the measurement signal as a cyclic signal, to store the cyclic measurement signal, transfer the cyclic measurement signal to a digital-to-analog converter, acquire a base band signal comprising a sequence of analog versions of the measurement signal, convert the base band signal to a transmission band using a local oscillator and feed the converted base band signal to the transmission medium, respectively (H04W56/0045, H04L27/368, or H04L25/08).cpc.  

The inventions are distinct, each from the other because of the following reasons:
Inventions (I) and (II) are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as transmission phase information on the carrier signals; a frequency analyzer for analyzing the reception signal to acquire reception phase information on the first carrier signal, the second carrier signal and the third carrier signal; forming a first combined piece of phase information from the reception phase information from a first pair of carrier signals and for forming a second combined piece of phase information from the reception phase information from a second pair of carrier signals, carrier signals differing, and delay information from the first combined piece of phase information, and whereas Invention II describes feeding the measurement signal, generate the measurement signal as a cyclic signal, to store the cyclic measurement signal, transfer the cyclic measurement signal to a digital-to-analog converter, acquire a base band signal comprising a sequence of analog versions of the measurement signal, convert the base band signal to a transmission band using a local oscillator and feed the converted base band signal to the transmission medium. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.
Where applicant elects a subcombination and claims thereto are subsequently found
allowable, any claim(s) depending from or otherwise requiring all the limitations of the
allowable subcombination will be examined for patentability in accordance with 37 CFR
1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a
continuation or divisional application is anticipated by, or includes all the limitations of, a
claim that is allowable in the present application, such claim may be subject to
provisional statutory and/or nonstatutory double patenting rejections over the claims of
the instant application.
	Restriction for examination purposes as indicated is proper because all these
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different
classification, restriction for examination purposes as indicated is proper. Applicant is
advised that the reply to this requirement to be complete must include (i) an
election of a invention to be examined even though the requirement may be
traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the
elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU D BELETE/Examiner, Art Unit 2468        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468